Citation Nr: 1127464	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head and neck injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992, September 1993 to May 1994 and November 2000 to September 2001.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a July 2009 decision, the Board denied the claim of entitlement to service connection for residuals of a head and neck injury.  

The Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in September 2010, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The September 2010 Joint Motion notes that the Veteran's claims files contain his lay statements regarding in-service head and neck injuries and the continuity of his neck symptoms since an in-service accident in 1991.  The Joint Motion further notes that the Board's July 2009 decision did not adequately address the credibility of the Veteran's statements regarding the continuity of his neck symptoms since the in-service accident.

Further review of the claims files reveals a July 1996 progress note from the Veteran's private chiropractor indicating that he was treating the Veteran for injuries sustained in a June 1996 accident and for injuries received prior to the June 1996 accident.  In a statement dated in July 2007, the same chiropractor opined that the Veteran's current cervical spine complaints were a result of his in-service June 1991 auto accident rather than a later 1996 accident as his injuries were more consistent with the Veteran's reported head-on collision in 1991 than with the side-swiped accident in 1996.  It is unclear if this statement was associated with the Veteran's claims files at the time the June 2009 Board decision was promulgated, as the opinion is not referred to in the decision.  Nor is the private chiropractor's opinion addressed in the January 2008 VHA opinion upon which the Board relied in reaching its decision.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  Therefore, the Board finds that the Veteran should be provided another VA orthopedic examination with a medical opinion based on a complete review of the claims files and specifically addressing whether the Veteran's current neck disability is etiologically related to any injury sustained in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded another VA orthopedic examination to determine the current nature and etiology of any neck/cervical spine disability found to be present.  The claims folders must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current neck/cervical spine disability is related to the Veteran's service, or to any incident therein, to include the 1989 complaints or the 1991 car accident.  The July 1996 private chiropractor's notes, his July 2007 statement, the Veteran's history of in-service neck injury and intermittent complaints since the injury, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated and a rationale provided for such medical conclusion.  

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




